Title: [Diary entry: 9 September 1781]
From: Washington, George
To: 

9th. I reached my own Seat at Mount Vernon (distant 120 Miles from the Hd. of Elk) where I staid till the 12th. and in three days afterwards that is on the 14th. reached Williamsburg. The necessity of seeing, & agreeing upon a proper plan of cooperation with the Count de Grasse induced me to make him a visit at Cape Henry where he lay with his fleet after a partial engagement with the British Squadron off the Capes under the Command of Admiral Graves whom he had driven back to Sandy hook.